1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     CORY O’NEAL BREWER,                              Case No. 3:20-cv-00396-MMD-CLB
7                                      Petitioner,                    ORDER
8            v.
9
      WILLIAM GITTERE, et al.,
10
                                   Respondents.
11

12          In this habeas corpus action, the Respondents filed a motion to dismiss (ECF No.
13   20) on January 29, 2021. Pro se Petitioner Cory O’Neal Brewer filed an opposition to that
14   motion (ECF No. 33), and Respondents replied (ECF No. 37). On May 20, 2021, as further
15   response to the motion to dismiss, Brewer filed a motion to amend petition (ECF No. 32)
16   with a proposed amended petition attached (ECF No. 32-1). Respondents filed an
17   opposition to that motion (ECF No. 34), and Brewer replied (ECF No. 34).
18          A petition for writ of habeas corpus “may be amended or supplemented as
19   provided in the rules of procedure applicable to civil actions.” 28 U.S.C. § 2242; see also
20   Rule 12, Rules Governing Section 2254 Cases. Federal Rule of Civil Procedure 15(a)
21   permits a party to amend a pleading with the opposing party’s written consent or the
22   court’s leave. See Fed. R. Civ. P. 15(a)(2). “The court should freely give leave when
23   justice so requires.” Id. “Courts may decline to grant leave to amend only if there is strong
24   evidence of ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated
25   failure to cure deficiencies by amendments previously allowed, undue prejudice to the
26   opposing party by virtue of allowance of the amendment, [or] futility of amendment, etc.’”
27

28
1    Sonoma County. Ass’n of Retired Employees v. Sonoma County, 708 F.3d 1109, 1117

2    (9th Cir. 2013) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

3           Brewer filed this motion for leave to amend in response to Respondents’ motion to

4    dismiss, apparently seeking to cure shortcomings in his petition disclosed by the motion

5    to dismiss. Specifically, it appears that Brewer seeks to amend to present a fully

6    exhausted petition. The Court perceives no undue delay, bad faith, or dilatory motive on

7    Brewer’s part, and he has not repeatedly failed to cure the deficiencies in his pleading

8    that he seeks to cure by this amendment. Brewer filed his motion to amend within a

9    reasonable amount of time—given that he is incarcerated and appears pro se—after the

10   motion to dismiss was filed. Respondents do not make a showing that the amendment

11   will be futile. Furthermore, the Court determines that Respondents will not be unduly

12   prejudiced if Brewer is allowed to amend his petition. The Court will grant Brewer’s motion

13   for leave to file his amended petition and will set a schedule for Respondents to respond

14   to the amended petition.

15          It is therefore ordered that Brewer’s motion to amend petition (ECF No. 32) is

16   granted. Brewer is granted leave of court to file his amended petition. The Clerk of the

17   Court is directed to separately file Brewer’s first amended petition for writ of habeas

18   corpus (ECF No. 32-1).

19          It is further ordered that Respondents’ Motion to Dismiss (ECF
                                                                      (ECFNo.
                                                                           No.20)
                                                                               2) is denied,

20   without prejudice, as moot.

21          It is further ordered that Respondents will have 60 days from the date of this Order

22   to file an answer or other response to Brewer’s first amended habeas petition. In all other

23   respects the schedule set forth in the order entered October 1, 2020 (ECF No. 15) will

24   remain in effect.

25          DATED THIS 12th Day of July 2021.

26
27
                                               MIRANDA M. DU
28                                             CHIEF UNITED STATES DISTRICT JUDGE

                                                 2
